Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 33, 36-38, 40, 42-51, 53-61, 63-71, 73-78, 80-88 have been canceled. Claims 1-32, 34-35, 39, 41, 52, 62, 72, 79 and 89 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-32, 34-35 and 89 in the reply filed on February 4, 2022 is acknowledged.
Claims 41, 52, 62, 72 and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2019, March 10, 2020 and April 6, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 contains the trademark/trade name NeutrAvidin.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of attachment to a bead that is used to describe a type of biomolecule, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-32, 34-35 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bumb et al. (Nanotechnology, 2008, 18:335601, p 1-6).
With regard to claim 1, Bumb teaches a magnetic nanoparticle comprising a single magnetic core and an outer shell, wherein the outer shell covers the magnetic core (Figure 4, Abstract, where nanoparticles are synthesized with a magnetic core and a silica shell).  
With regard to claim 2, Bumb teaches a magnetic nanoparticle of claim 1, wherein the magnetic particle has a maximum diameter of 100 nm to 1000 nm (p 3 and Fig 3, where the diameter is approximately 10 nm and a 2 nm thickness shell).  
With regard to claim 3, Bumb teaches a magnetic nanoparticle of claim 2, wherein the magnetic particle has a maximum diameter of 300 nm to 700 nm (p 3 and Fig 3, where the diameter is approximately 10 nm and a 2 nm thickness shell).  
With regard to claim 4, Bumb teaches a magnetic nanoparticle of claim 3, wherein the magnetic particle has a maximum diameter of 400 nm to 600 nm (p 3 and Fig 3, where the diameter is approximately 10 nm and a 2 nm thickness shell).  
With regard to claim 5, Bumb teaches a magnetic nanoparticle of claim 1, wherein the magnetic core is composed of metal oxide (Abstract, p 3 and Fig 4 where the core is iron oxide).  
With regard to claim 6, Bumb teaches a magnetic nanoparticle of claim 5, wherein the metal oxide is an iron oxide (Abstract, p 3 and Fig 4 where the core is iron oxide).  
With regard to claim 7, Bumb teaches a magnetic nanoparticle of claim 6, wherein the iron oxide is Fe304 (Abstract, p 3 and Fig 4 where the core is iron oxide).  

With regard to claim 9, Bumb teaches a magnetic nanoparticle of claim 1, wherein the magnetic core has a diameter of 100 nm to 800 nm (p 3 and Fig 3, where the diameter is approximately 10 nm and a 2 nm thickness shell).  
With regard to claim 10, Bumb teaches a magnetic nanoparticle of claim 9, wherein the magnetic core has a diameter of 200 nm to 600 nm (p 3 and Fig 3, where the diameter is approximately 10 nm and a 2 nm thickness shell).  
With regard to claim 11, Bumb teaches a magnetic nanoparticle of claim 10, wherein the magnetic core has a diameter of 300 nm to 400 nm (p 3 and Fig 3, where the diameter is approximately 10 nm and a 2 nm thickness shell).  
With regard to claim 12, Bumb teaches a magnetic nanoparticle of claim 1, wherein the outer shell comprises silicon dioxide or titanium dioxide (p 3 and Fig 4 where the shell is silicon oxide).  
With regard to claim 13, Bumb teaches a magnetic nanoparticle of claim 12, wherein the silicon dioxide or titanium dioxide is amorphous (p 3 and Fig 4 where the shell is silicon oxide).  
With regard to claim 14, Bumb teaches a magnetic nanoparticle of claim 12, wherein the silicon dioxide or titanium dioxide is in crystallized form (p 3 and Fig 4 where the shell is silicon oxide).  
With regard to claim 15, Bumb teaches a magnetic nanoparticle of claim 1, wherein the outer shell comprises polymer (p 3 and Fig 4 where the shell is silicon oxide).  

With regard to claim 22, Bumb teaches a magnetic nanoparticle of claim 1, further comprising a functional group on the surface of the outer shell (p 6. Col. 1, where a functional group is on the surface which can include biomolecules for attachment).  
With regard to claim 23, Bumb teaches a magnetic nanoparticle of claim 22, wherein the functional group is selected from the group consisting of. carboxyl, hydroxyl, epoxy, carbonyl, aldehyde, amine, maleimide, N-hydroxysuccinimide, carbodiimide, anhydride, hydrazide, and biotin (p 6. Col. 1, where a functional group is on the surface which can include biomolecules for attachment).  
With regard to claim 24, Bumb teaches a magnetic nanoparticle of claim 1, further comprising a polynucleotide, a polysaccharide, a polypeptide, a protein, an aptamer, or an ion (p 6. Col. 1, where a functional group is on the surface which can include biomolecules for attachment).  
With regard to claim 29, Bumb teaches a magnetic nanoparticle of claim 24, wherein the protein is an antibody (p 6. Col. 1, where a functional group is on the surface which can include biomolecules for attachment).  
With regard to claim 30, Bumb teaches a magnetic nanoparticle of claim 24, wherein the protein is Protein A, Protein G, Protein A/G, or Protein L (p 6. Col. 1, where a functional group is on the surface which can include biomolecules for attachment).  

With regard to claim 34, Bumb teaches a magnetic nanoparticle of claim 32, wherein the surface charge of the magnetic nanoparticle changes according to pH of a solution (Abstract, Fig 4 and 5).  
With regard to claim 35, Bumb teaches a composition comprising a plurality of magnetic nanoparticles and optionally an aqueous solution, wherein each magnetic nanoparticle has a structure of claim 1 (Abstract, Fig 4 and 5).  
With regard to claim 39, Bumb teaches a kit for isolating a biological target comprising the composition of claim 35 and optionally a buffer or a combination of buffers (Abstract, Fig 4 and 5).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bumb et al. (Nanotechnology, 2008, 18:335601, p 1-6) as applied over claims 1-16, 22-24, 29-30, 32, 34-35 and 39 as applied above and further in view of Tang et al. (Anal Chem 2013, 85, 10589-10596).
With regard to claim 17, Tang teaches a magnetic nanoparticle of claim 1, wherein the outer shell comprises mesoporous structure (Abstract, Scheme 1, where the focus is on MMSN which is magnetic mesoporous silica nanoparticles).  
With regard to claim 18, Tang teaches a magnetic nanoparticle of claim 17, wherein the mesoporous structure has an average surface pore diameter of 1 nm to 30 nm (p 10590 “preparation of mannose-functionalized MMSN” heading, where the pore size was approximately 3.1 nm).  
With regard to claim 19, Tang teaches a magnetic nanoparticle of claim 18, wherein the mesoporous structure has an average surface pore diameter of 1 nm to 10 nm (p 10590 “preparation of mannose-functionalized MMSN” heading, where the pore size was approximately 3.1 nm).  
With regard to claim 20, Tang teaches a magnetic nanoparticle of claim 18, wherein the mesoporous structure has an average surface pore diameter of 10 nm to 20 nm (p 10590 “preparation of mannose-functionalized MMSN” heading, where the pore size was approximately 3.1 nm).  
With regard to claim 21, Tang teaches a magnetic nanoparticle of claim 18, wherein the mesoporous structure has an average surface pore diameter of 20 nm to 30 nm (p 10590 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Bumb to include the particular mesoporous coating as taught by Tang to arrive at the claimed invention with a reasonable expectation for success. Both Bumb and Tang teach magnetic particles coated in silica; however, Bumb does not discuss or focus on the porous nature of the particle.  Tang focuses on many aspects of the particles including the mesoporous coating and particularly teaches “work reports the proof-of-concept for a new fluorescence immunoassay for quantitative monitoring of small molecular mycotoxins (AFB1 as a model) based on target induced displacement reaction accompanying the release of cargo from protein-gated magnetic mesoporous silica nanocontainers. Con A tetramers specifically bound the mannose functionalized MMSN through multivalent carbohydrate− protein interactions to encapsulate the guest molecules within the pores”.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Bumb to include the particular mesoporous coating as taught by Tang to arrive at the claimed invention with a reasonable expectation for success.

Claims 25-28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bumb et al. (Nanotechnology, 2008, 18:335601, p 1-6) as applied over claims 1-16, 22-24, 29-30, 32, 34-35 and 39 as applied above and further in view of Xu et al. (Biochimica Acta 2012, 62-73).

With regard to claim 26, Xu teaches a magnetic nanoparticle of claim 24, wherein the polynucleotide hybridizes specifically to a DNA or an RNA target (Table 2, where a variety of DNA based biosensors are taught).  
With regard to claim 27, Xu teaches a magnetic nanoparticle of claim 24, wherein the polynucleotide is polydT (Table 2, where a variety of DNA based biosensors are taught).  
With regard to claim 28, Xu teaches a magnetic nanoparticle of claim 24, wherein the polynucleotide binds to a protein target (Table 2, where a variety of DNA based biosensors are taught).  
With regard to claim 31, Xu teaches a magnetic nanoparticle of claim 24, wherein the protein is streptavidin, avidin, or NeutrAvidin (Table 2, where a variety of DNA based biosensors are taught).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Bumb to include the particular type of attached biomolecule as taught by Xu to arrive at the claimed invention with a reasonable expectation for success. Bumb guides that biomolecules can be included on the surface of the particle.  Specifically, Xu “shows how magnetic micro/nano particles have made significant contributions in the developments of electrochemical and Ru(bpy)3 2+ electrochemiluminescent biosensors, including immuno-enzyme, DNA, aptamer ones”.  Further, Xu shows “EC and ECL immuno-, enzyme, tissue and DNA biosensors are designed through immobilizing biological recognition elements of antibodies, enzyme, tissue and DNA on the working electrode surface, 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basuki et al. (Macromolecules, 2013, 46, 7043-7054).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637